Citation Nr: 1503328	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for low testosterone, claimed as a hormone imbalance.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1984, August 1992 to January 1993 and from February 2003 to December 2003 with additional National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Denver, Colorado.

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) adjudication.  Thus, the Board will consider the evidence in the first instance.

The issues of entitlement to service connection for asthma, allergies, a low back disability, tuberculosis and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a prehearing conference in July 2014, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal regarding the claim for service connection for bilateral hearing loss be withdrawn.

2.  The Veteran does not currently have a disability exhibited by low testosterone, claimed as a hormonal imbalance, related to service or any incident of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

A low testosterone disability was not incurred in or aggravated by active service or any incident of service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the prehearing conference before the undersigned in July 2014, the Veteran withdrew the appeal of the denial of service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2014 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that the anthrax shots which he had in-service led to a hormone imbalance disability.

The service treatment records (STRs) indicate that he had a series of seven anthrax shots in-service from 1998 to 2004.  The Veteran has also submitted a list of lot numbers, supposedly of squalene-laced anthrax vaccine.  It's unclear if the Veteran created this list or if it was created by a third party.  There is no indication in the document that this information was compiled by official sources.

Regarding the post-service record, the Veteran's private treatment records dated April 2006 indicate that his testosterone was below the normal range.  A January 2007 private treatment note indicates that his testosterone levels were higher than previously.  A June 2009 private treatment note indicates that the Veteran's low testosterone was felt to be due to his sex binding globulin level being low.  

The Veteran was afforded a VA examination in September 2010.  The examiner indicated that the Veteran had no loss of hair, no stress fractures, no decrease in testicle size, no gynecomastia or nipple discharge, no significant change in muscle tone or bulk, and no reduced libido.  The Veteran had occasional sexual partners and he was able to achieve an erection with successful vaginal penetration and ejaculation and spontaneous erections.  The Veteran's total testosterone level was low and his sex hormone binding globulin was repeatedly low; on six occasions since 2005, they ranged from 13 to 21, with normal being 8 to 45.  The examiner indicated that this is a benign congenital condition that makes the lab measurement of testosterone value appear artificially low as the inactive or bound fraction of the testosterone is low when the globulin is low but his active unbound hormone is normal.  The examiner additionally observed that the Veteran had a normal MRI of the brain and pituitary in September 2009.

Under 38 C.F.R. § 4.1 , the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A laboratory finding does not ultimately constitute a disability in and of itself, absent a separate diagnosis.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (regarding cholesterol testing).

The hormonal imbalance, or low testosterone, is a laboratory finding and not a disability for which service connection is warranted.  The VA examiner added that the decreased testosterone on laboratory testing was and "artificial" finding and not representative of actual disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability which is related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.

Service connection for low testosterone, claimed as a hormonal imbalance, is denied.


REMAND

The Veteran claims that he had service in Southwest Asia, Kuwait and a secret location, which entitles him to presumptions under 38 C.F.R. § 3.317.  There is information in the Veteran's service records indicating that he was deployed to Southeast Asia from February 28, 2003 to April 30, 2003; Southeast Asia would encompass the Afghanistan area of operations.  There is no objective evidence in the claims file that the Veteran was deployed to Southwest Asia at any time.  The Veteran indicated during his hearing testimony that he had two deployments to Kuwait.  He indicated that he had a deployment from January 12, 1998 to February 17, 1998 to Kuwait.  However, the Veteran's DD 214 covering this time period indicates that he was on Active Duty for Training and had 00 days of foreign service.  The Veteran additionally indicated that he was deployed to Kuwait another time between 1998 and 2003.  However, the Veteran indicated that this deployment was when the Khobar Towers were bombed; however, that event was during June 1996.  Thus, service personnel records, in their entirety, should be requested through official sources as it is unclear whether the Veteran has any service which would entitle him to the presumptions found in 38 C.F.R. § 3.317.

The Board notes that the Veteran had a positive skin test for tuberculosis in December 1997, with subsequent antibiotic treatment, when he returned from a deployment in Turkey.  The September 2010 VA examination report indicates that he had a 4mm opaque nodule superimposed on the first rib.  The Veteran should be afforded a VA examination to determine if there is any indication in the claims file of active tuberculosis, and if so, what the current residuals are.

There are references in the claims file that the Veteran's asthma, back disability and allergic rhinitis pre-existed the Veteran's most recent period of active service.  Service treatment and post-service treatment records consistently attribute the Veteran's asthma to his work as a ramp agent at Denver International Airport.  However, the Veteran contends that this asthma was worsened during his most recent period of active duty.  

The Board notes that an August 2003 in-service treatment note indicates treatment for the Veteran's allergic rhinitis, which he had for many years prior.

The Veteran, and his friend, testified at his Board hearing that he had an original back injury in 1997 but then had significant problems with his back during his most recent deployment in 2003.  However, he had not requested treatment for his pain and other symptoms.
 
A September 2010 VA examination indicates that the Veteran has reactive airway disease and allergic rhinitis, not related to Gulf War environmental toxins.  The examiner indicated that the Veteran had a lumbar herniated disc, with no opinion concerning etiology.  As this examination report did not consider aggravation of pre-existing conditions, the Board finds that remand for an additional examination is in order.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request all of the Veteran's service personnel records through official sources.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Eastern Colorado Healthcare System dated since February 2012.

3.  After the above has been completed to the extent possible, the Veteran should be afforded an examination.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any tests deemed necessary should be conducted and the results reported. A rationale for the opinions expressed should be provided. 

Following review of the claims file and examination of the Veteran, the examiner must provide an opinion as to whether back disability, allergic rhinitis, and/or asthma were aggravated (underwent a permanent increase in disability) during active service beyond the normal progression of the disorder.  If service in Southwest Asia is verified, any examination report must determine whether the Veteran exhibits an undiagnosed disability related to the back, allergies, and/or asthma.  

4.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of any disabilities related to in-service tuberculosis exposure.  

Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently disorder is related to the exposure to tuberculosis (with subsequent antibiotic treatment) noted in service.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  Then, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


